being read. And Proclamation was made for any person or persons, to come into Court and make answer to. the aforesaid Libel, and no person appeared and the Court was adjourned untill further notice.
William Jones Mariner of Lawful Age and duly engaged testifieth and saith that he belonged of late to the Sloop Venus Abiah Hathaway Master in a Voyage to be prosecuted from Newport to Maryland and from Maryland to Jamaica and so Home to Newport again but instead of returning from Jamaica Home to Newport the said Hathaway went from Jamaica to Maryland again Where being arrived and lying in Wye River on or about the *523thirteenth of October 1749; he the Deponent heard Richard Humphreys a Mariner of said Vessel ask a Discharge of sa Hathaway as there was a Vessel bound to Boston and he having a Mind to go there; which sa Hathaway consented to and promised it him the Next Day together with a Note for his Wages to be drawn on the Owners of said Vessel in Newport but upon sa Humphreys going to see him the Next Day he was not to be found as he had promised and the Vessel for Boston being that Day on sailing sa Humphreys came away from Wye River without either a Discharge or a Note for his Wages said Humphreys having done his Duty in the service of said Vessel from the twenty third Day of January 1748, to the above thirteenth of October 1749, at Sixteen Pounds Per Month.
William Jones
Newport April 20th 1750
Colony of Rhode Island etc. The above named William Jones made oath to the truth of the Above declaration before me
Samuel Wickham Dep* Judge of the Admiralty
And it is further order’d and Decreed that in case the owners of the Sa Sloop Shall Neglect or refuse to pay the afores3 Sum of Eighty Three Pounds Twelve Shillings and Ten Pence together with the Cost of this Court for the Space of Ten days from the date hereof: that then the s3 Sloop or such a part of her Tackle or Furniture as shall be Sufficient therefor be Publickly Sold by the Marshall of this Court After having given the Usual Notice of the day of Sale, And that he the sa Marshall out of the Money rising from s3 Sale” pay and Satisfy the s3 Richard Humphreys the afores3 Sum of Eighty Three Pounds Twelve Shillings and 10a and also the Cost of this Court, returning the overplus if any to the owners of sa Sloop
S: Wickham Dep* Judge